 


114 HR 1885 IH: Securing Access to Rural Postal Services Act of 2015
U.S. House of Representatives
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1885 
IN THE HOUSE OF REPRESENTATIVES 
 
April 16, 2015 
Mr. Smith of Nebraska (for himself and Mr. Gosar) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To amend title 39, United States Code, to cap rural post office closures at no more than 5 percent of total closures in any given year, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Securing Access to Rural Postal Services Act of 2015. 2.Treatment of closures and consolidations (a)Rural post office annual closure limitation (1)In generalSection 404a(a) of title 39, United States Code, is amended—
(A)in paragraph (2), by striking or at the end; (B)in paragraph (3), by striking the period and inserting ; or; and
(C)by adding at the end the following:  (4)in any calendar year, close, consolidate, or suspend the operations of more than 5 percent of the postal facilities that—
(A)were operating as of the first day of such calendar year; and (B)were within the K or L cost ascertainment grouping as of June 23, 2011..
(2)DefinitionSection 404a of title 39, United States Code, is amended by adding at the end the following:  (d)For purposes of subsection (a)(4), the term postal facility means a post office, post office branch, post office classified station, or other facility which is operated by the Postal Service, and the primary function of which is to provide retail postal services..
(b)Alternative postal access choiceSection 404(d) of title 39, United States Code, is amended by striking all that precedes paragraph (2) and inserting the following:  (d) (1)The Postal Service, prior to making a determination under subsection (a)(3) as to the necessity for the closing or consolidation or any post office, shall—
(A)provide adequate notice of its intention to close or consolidate such post office at least 60 days prior to the proposed date of such closing or consolidation to postal customers served by such post office; (B)conduct a nonbinding survey on the proposed closing or consolidation to allow postal customers served by such post office an opportunity to indicate their preference between or among—
(i)the closing or consolidation; and (ii)1 or more alternative options; and
(C)ensure that— (i)should the closure or consolidation of a post office be deemed necessary, it shall be the policy of the Postal Service to provide alternative access to postal services to those served by the post office by—
(I)the alternative option under subparagraph (B)(ii); or (II)if more than one, the option under subparagraph (B)(ii) preferred by the greatest number of survey respondents; and
(ii)if the Postal Service is unable to provide alternative access through the option described in clause (i) or if such option would be cost prohibitive, the Postal Service— (I)may provide alternative access through a different means; and
(II)shall provide written notice to postal customers served by the post office identifying and explaining why the option identified by clause (i) was not possible or cost prohibitive, as the case may be..  